Citation Nr: 0102095	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-21 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement for an increased rating for bilateral 
sensorineural hearing loss, evaluated as noncompensable prior 
to June 10, 1999 and 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1964 to 
November 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied a compensable evaluation for 
bilateral sensorineural hearing loss.  By decision dated in 
September 1999, the RO granted a 10 percent disability 
evaluation effective to June 10, 1999.

Review of the record reveals that the RO has not expressly 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VA O.G.C. Prec. 6-96 (1996).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim for an increased rating for a bilateral hearing 
loss disability has been developed.

2.  The appellant's hearing loss disability is manifested by 
puretone threshold averages of 58.75 decibels in the right 
ear with speech recognition of 88 percent, and puretone 
average thresholds of 57.5 decibels in the left ear with 
speech recognition of 84 percent.


CONCLUSIONS OF LAW
1.  Prior to June 10, 1999, the  criteria for an increased 
(compensable) rating for bilateral sensorineural hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, §§ 4.3, 4.85, 4.86, 4.87, Diagnostic Code 6100 
(1998).

2.  Effective June 10, 1999, the criteria for an evaluation 
in excess of 10 percent for bilateral sensorineural hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.3, 4.85, 4.86, 4.87, Diagnostic Code 
6100 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he is entitled to a rating in 
excess of 10 percent for his bilateral sensorineural hearing 
loss.  According to his testimony and statements of record, 
he complains of a progressive worsening of his hearing acuity 
that requires him to use hearing aids bilaterally.  Even with 
his hearing aids, he resorts to reading lips to help 
understand speech, and often does not hear soft voices or 
sounds unless they are directly in front of him.  He further 
complains of interfering background noises from his hearing 
aids, although he notes some improvement in hearing acuity 
following a recent adjustment of his hearing aids.  He 
concedes that his most recent VA audio examination, which was 
conducted without use of his hearing aids, was thorough and 
complete.  His spouse confirmed that his most recent hearing 
test was conducted without use of his hearing aids.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  The Board has considered 
all the evidence of record.  However, the most probative 
evidence of the degree of impairment consists of records 
generated in proximity to and since the claim on appeal.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board notes that the claim on appeal originates from a VA 
Form 21-4138 filing received in February 1999.  Effective on 
June 10, 1999, the regulations pertaining to evaluations for 
hearing loss disability changed.  See 64 Fed.Reg. 25202-25210 
(May 11, 1999).  Prior to the effective date of the new 
regulations, the appellant's claim for an increased rating 
may only be evaluated under the older criteria.  38 U.S.C.A. 
§ 5110(g) (West 1991); VA O.G.C. Prec. 3-2000 (April 10, 
2000).  However, from and after the effective date of 
amendment, the Board must consider both the old and the new 
criteria and apply the version most favorable to the 
appellant.  Id.  See also Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  The new regulations were considered and applied by 
the RO, and the Board will do likewise.

Under both the old and new criteria, the basis for evaluating 
defective hearing is the impairment of auditory acuity as 
measured by puretone threshold averages, referred to as 
average puretone decibel loss prior to June 1999, within the 
range of 1000 to 4000 Hertz and speech discrimination using 
the Maryland CNC word recognition test.  38 C.F.R. § 4.85 
(1999- 2000).  See generally 52 Fed.Reg. 44117-44122 (Nov. 
18, 1987 and 52 Fed.Reg. 46439 (Dec. 7, 1987).  Puretone 
threshold averages are derived by dividing the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz by 
four.  Id.  The puretone threshold averages and the Maryland 
CNC test scores are given a numeric designation which are 
then used to determine the current level of disability based 
upon a pre- designated schedule.  See Tables VI and VII in 
38 C.F.R. §§ 4.87 (1999) and 4.85 (2000).  Under these 
criteria, the assignment of a disability rating is a 
"mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating 
schedule.  See Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1993).

In a rating decision dated in March 1974, the RO granted 
service connection for high frequency bilateral hearing loss, 
and assigned an initial noncompensable disability evaluation.

His April 1999 VA audiology examination reveals his complaint 
of an inability to hear well with difficulty in understanding 
speech in all listening situations.  He further reported 
wearing bilateral hearing aids since 1989.  His audiological 
evaluation showed right ear pure tone thresholds of 55, 55, 
60 and 65 as well as left pure tone thresholds of 55, 55, 60 
and 60 at 1000, 2000, 3000 and 4000 hertz, respectively.  His 
speech recognition using the Maryland CNC word list was 88 
percent for the right ear and 84 percent for the left ear.  
His diagnosis was of moderate to moderately severe 
sensorineural hearing loss bilaterally.

Based upon the above, the Board finds that, for the time 
period prior to June 10, 1999, the evidence of record 
preponderates against a compensable rating for bilateral 
sensorineural hearing loss.  His most recent VA examination, 
dated in April 1999, shows a right ear puretone decibel loss 
of 58.75 with speech recognition of 88 percent.  This 
corresponds to a numeric designation of "II" under the old 
criteria.  See 38 C.F.R. § 4.87, Table VI (1999).  He has a 
left ear average puretone decibel loss of 57.5 with speech 
recognition of 84 percent.  This also corresponds to a 
numeric designation of "II" under the old criteria.  Id.  
These combined numeric designations result in a rating of 0 
percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table 
VII (1999).  There is no certification in this case of 
language difficulties or inconsistent speech audiometry 
scores so as to allow consideration of the numeric 
designations contained in Table VIa, see 38 C.F.R. § 4.85(c) 
(1999), and the Board does not discern any other schedular 
criteria which would allow a compensable rating prior to June 
10, 1999.

However, effective on June 10, 1999, a new provision was 
added to the schedular criteria which allows special 
consideration to cases of exceptional patterns of hearing 
impairment.  See 38 C.F.R. § 4.86 (2000).  This provision 
provides that an individual who manifests puretone thresholds 
of 55 decibels or more in each of the specified frequencies 
(1000, 2000, 3000 and 4000 hertz) will be given a numeric 
designation from either Table VI or VIa, whichever results in 
the higher numerical.  Id.  In this case, the appellant 
manifests puretone thresholds of 55 decibels or greater in 
both ears in the specified frequencies.  Although his numeric 
designation under Table VI has not changed, he is now 
entitled to numeric designations of "IV" in both ears under 
Table VIA.  Under the more favorable new criteria, these 
numeric designations correspond with a rating of 10 percent 
pursuant to Diagnostic Code 6100.  38 C.F.R. § 4.85, Table 
VII (2000).  

In this case, the RO has assigned a 10 percent disability 
evaluation for bilateral sensorineural hearing loss effective 
June 10, 1999.  The Board finds that the RO properly assigned 
the 10 percent rating, pursuant to 38 C.F.R. § 4.86 and Table 
VIA, to the date that 38 C.F.R. § 4.86 became effective: June 
10, 1999.  See 38 U.S.C.A. § 5110(g) (West 1991); VA O.G.C. 
Prec. 3-2000 (April 10, 2000).  Although the appellant 
asserts that his bilateral hearing loss disability warrants a 
rating in excess of 10 percent, the Board finds that the 
evidence of record preponderates against a rating in excess 
of 0 percent under both the old criteria or 10 percent under 
the new criteria.  See Lendenmann, 3 Vet.App. at 349.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  
38 C.F.R. § 4.3 (2000).

In deciding this case, the Board notes that the RO has 
obtained all records identified by the appellant as relevant 
to his appeal, and has provided him recent VA audiology 
examination.  The Board further notes that the appellant has 
testified to his satisfaction with his VA audiology 
examination, and has indicated that this examination was 
conducted without use of his hearing aids.  See 38 C.F.R. 
§ 4.85(a) (2000).  Accordingly, the Board finds that the RO 
has obtained all evidence necessary for an equitable 
disposition of this claim, and that the duty to assist has 
been satisfied.  See generally Wood v. Derwinski, 1 Vet.App. 
190 (1991) (VA "duty" is just what it states, a duty to 
assist, not a duty to prove a claim).


ORDER

An increased rating for bilateral sensorineural hearing loss 
is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

